Citation Nr: 1031353	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-00 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether the reduction from 40 percent to 20 percent for service-
connected lumbosacral strain was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from May 1975 to May 
1978.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran appeared and testified at two hearings -before a 
Decision Review Officer at the RO in July 2001 and a Travel Board 
hearing held before the undersigned Veterans Law Judge in April 
2010.  Copies of the transcripts of these hearings have been 
associated with the claims file.  At the hearing, the Veteran 
requested, and the undersigned agreed, to hold the record open 
for 60 days for the Veteran to submit additional evidence in 
support of his claim.  In June 2010, with a waiver of RO 
consideration, the Veteran submitted additional medical evidence 
to the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral strain was 
evaluated as 40 percent disabling as of May 13, 1983.

2.  By rating decision issued in April 2002, the RO reduced the 
disability rating for the Veteran's lumbosacral strain from 40 
percent to 20 percent, effective July 1, 2002.

3.  The overall evidence does not clearly establish that there 
has been a sustained material improvement in the Veteran's 
service-connected lumbosacral strain under the ordinary 
conditions of life.




CONCLUSION OF LAW

The 40 percent rating previously in effect for lumbosacral strain 
was not properly reduced, and the criteria for restoration of the 
40 percent rating are met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5235 (2003); 38 C.F.R. 
§§ 3.105(e), 3.344 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants restoration of the 40 percent 
disability rating for service-connected lumbosacral strain, which 
represents a complete grant of the benefit sought on appeal.  
Thus, no discussion of VA's duty to notify and assist is 
necessary.

By way of rating decision issued in May 1983, the RO awarded a 40 
percent disability rating for the Veteran's service-connected 
lumbosacral strain effective May 13, 1983.  In an April 2001 
rating decision, the RO proposed to reduce the Veteran's 
disability rating to 20 percent based upon the report of a March 
2001 VA examination.  The Veteran disagreed with the proposed 
reduction and submitted additional evidence and appeared and 
testified at a hearing before the RO in July 2001 in opposition 
of the proposed reduction.  The Veteran was also provided another 
VA examination in March 2002.

In an April 2002 rating decision, the RO reduced the disability 
rating for the Veteran's service-connected lumbosacral strain 
from 40 percent to 20 percent based upon the March 2002 VA 
examination findings.  The reduction was effective on July 1, 
2002.

The Veteran essentially contends that his service-connected 
lumbosacral strain has not improved to warrant the reduction in 
rating.  At his hearing in April 2010, the Veteran testified that 
his low back disability had not improved and that the doctors 
have told him it may never improve.  He also testified that he 
felt it was the same as when it was originally rated as 40 
percent disabling.  See hearing transcript, pp. 15-16.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 38 
U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 
(1999) and cases cited therein.  Procedurally, where a reduction 
in an evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance must be prepared 
setting forth all material facts and reasons.  In addition, the 
RO must notify the veteran that he has 60 days to present 
additional evidence showing that compensation should be continued 
at the present level.  The veteran is also to be informed that he 
may request a predetermination hearing, provided that the request 
is received by VA within 30 days from the date of the notice.  If 
no additional evidence is received within the 60 day period and 
no hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the veteran expires.  38 C.F.R. § 3.105(e).

VA's General Counsel has held that the provisions of 38 C.F.R. 
§ 3.105(e) do not apply where there is no reduction in the amount 
of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991), see also 
VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation 
is only applicable where there is both a reduction in evaluation 
and a reduction or discontinuance of compensation payable.  

In the present case, the reduction was finalized in a rating 
decision issued in April 2002 and was effective July 1, 2002, 
more than 60 days from the issuance of the rating decision.  It 
reduced the Veteran's combined disability rating from 60 percent 
to 50 percent.  Thus, the Board finds that the provisions of 
38 C.F.R. § 3.105(e) are applicable and were met; therefore, the 
reduction was procedurally proper.  The Board must, however, 
still consider whether the reduction was factually appropriate 
based upon the evidence of record.
 
Rating agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree of 
stability of disability evaluations consistent with the laws and 
VA regulations governing disability compensation and pension.  
With respect to disabilities that are likely to improve (i.e., 
those in effect for less than five years), re-examinations 
disclosing improvement in disabilities will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary 
to ascertain, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual change 
in disability and whether examination reports reflecting change 
are based upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown v. Brown, 5 Vet. 
App. 413, 420-421(1995) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 
4.13); 38 C.F.R. 3.344(c).

VA benefits recipients, however, may be afforded greater 
protections under 38 C.F.R. § 3.344(a) & (b), which sets forth 
the requirements for reduction of ratings in effect for five 
years or more.  The requirements prescribe that only evidence of 
sustained material improvement under the ordinary conditions of 
life, as shown by full and complete examinations, can justify a 
reduction.  These provisions also prohibit a reduction on the 
basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  
A finding of "sustained material improvement" must be supported 
with a comparison of the previous and current physical or mental 
condition.  Hohol v. Derwinski, 2 Vet. App. 169, 172 (1992).  
Moreover, though material improvement in the physical or mental 
condition may be clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  

As the 40 percent disability rating for the Veteran's service-
connected lumbosacral strain was effective May 13, 1983, and the 
reduction was not effective until July 1, 2002, the Veteran's 
disability rating falls under these special provisions as the 40 
percent disability rating was in effect for greater than 5 years 
(18 years to be exact).  

The regulatory provision applicable to rating reductions contains 
at least four specific requirements:  (a) the entire record of 
examinations and the medical-industrial history must be reviewed 
to ascertain whether the examinations upon which the reduction is 
based are full and complete; (2) examinations less full and 
complete than those on which payments were authorized or 
continued cannot be used as a basis of reduction; (3) ratings on 
account of diseases subject to temporary and episodic improvement 
will not be reduced on any one examination, except in those 
instances where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated; and 
(4) although material improvement in the physical or mental 
condition is clearly reflected, the rating agency should consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions of 
life.  Brown, 5 Vet. App. at 419 (citing 38 C.F.R. § 3.344(a); 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992); and 
Schafrath v. Derwinski, 1 Vet. App. 589, 594-95 (1991)).  

Finally, in Schafrath v. Derwinski, the Court of Appeals for 
Veterans Claims (Court) explained that where a rating decision 
was made without observance of law, although a remand for 
compliance with that law would normally be an adequate remedy, in 
a rating reduction case the erroneous reduction must be vacated 
and the prior rating restored.  1 Vet. App. at 595 (Court 
reversed BVA decision where reduction was made without 
consideration of functional loss due to pain and the Board failed 
to provide adequate reasons and bases for its decision.). 
 
After considering all the evidence, the Board finds that the four 
requirements set forth above have not been met.  There is no 
discussion in either the April 2001 proposed rating decision or 
the April 2002 final reduction rating decision as to whether the 
examinations relied upon were full and complete based upon a 
review of the entire record of examinations and the Veteran's 
medical-industrial history.  The RO's conclusory statement in the 
April 2002 rating decision that the decision was made "[w]ith 
consideration to all evidence of record" does not satisfy the 
express requirements of § 3.344(a).  Furthermore, the April 2002 
rating decision effectuating the reduction only discusses a 
single VA examination conducted in March 2002 in support of the 
reduction.  There is no discussion that this examination is full 
and complete when compared with prior examinations of record or 
that it is at least as full and complete as the examinations upon 
which the 40 percent rating was awarded and continued.  

Furthermore, and most importantly, the April 2002 rating decision 
fails to discuss whether "material improvement in the physical 
or mental condition is clearly reflected" and whether "the 
evidence makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life."  The rating 
decision discusses the findings at the March 2002 VA examination 
and then appears to rate the Veteran's service-connected 
lumbosacral strain based upon its findings.  There is no specific 
finding that the Veteran's condition had actually improved, let 
alone that there had been a "material" improvement.  In fact, 
the Board finds that the overall evidence of record fails to show 
that the Veteran's lumbosacral strain has sustained material 
improvement.

The RO originally granted service connection for lumbosacral 
strain in a February 1979 rating decision and assigned a 20 
percent disability rating under Diagnostic Code 5295.  By rating 
decision issued in July 1993, the RO granted an increased 
disability rating to 40 percent based upon the findings of a May 
1983 VA examination.  In addition, the 40 percent disability 
rating was continued in rating decisions issued in June 1986, 
June 1988 and August 2000 based upon VA examinations conducted in 
April 1986, May 1988, July 2000, respectively.  The examination 
reports from May 1983 through July 2000 demonstrate that the 
Veteran's service-connected lumbosacral strain was productive of 
complaints of severe back pain with objective findings of limited 
range of motion (flexion limited from 20 to 60 degrees, extension 
limited from 10 to 20 degrees; and lateral flexion limited from 
10 to 20 degrees); none to moderate muscle spasms of the lumbar 
paravertebral muscles; none to diffuse tenderness over the lumbar 
area on palpation; and straight leg raises negative to positive 
on either right or left (but not both).  Despite these variable 
findings among these VA examinations, the Board notes that the 40 
percent disability rating was continued.  The Board especially 
notes that the 40 percent disability rating was continued in 
August 2000 despite the fact that the VA examination report from 
July 2000 indicates the examiner's opinion that the Veteran did 
not fully cooperate with the examination to his fullest ability 
thus making it difficult for the examiner to distinguish whether 
he had any true deficits versus whether he was malingering.  

In March 2001, the Veteran was again examined.  The Board notes 
the examiner did not indicate in any manner that he felt the 
Veteran was malingering.  The examination appears to have been 
more focused on the Veteran's cervical spine disability rather 
than the low back disability as evidenced by the examiner's 
notation of current symptoms relating to the cervical spine but 
his failure to relate current symptoms relating to the low back 
disability except to note the Veteran did not complain of 
neurologic symptoms.  Physical examination of the lumbosacral 
spine demonstrated range of motion limited to 40 degrees of 
flexion, 20 degrees of extension, 30 degrees of lateral flexion 
bilaterally and minimal twisting.  The examiner noted the Veteran 
had complaints of tremendous amounts of pain when he moved his 
trunk in any direction (which is noted to be different from the 
earlier examinations where it was noted only complaints of pain 
on extreme extension).  Neurologic examination was within normal 
limits.  No muscle spasms were felt on palpation of the lumbar 
region.  X-rays of the lumbar region were noted to be essentially 
normal with possibly some mild degenerative changes at the L5-S1 
level.  The examiner's assessment, however, was that there were 
"no real physical or clinical findings today demonstrating that 
his injuries from 25 years ago are related to the complaints that 
he has today."  The examiner, however, failed to provide a 
rationale for this statement and to indicate what the objective 
findings found on exam were related to if not to the service-
connected disability.  Nevertheless, the RO used this examination 
alone to support its proposed rating reduction from 40 percent to 
20 percent.

The Veteran was last examined in March 2002.  The Veteran 
reported having problems since injury in service with difficulty 
walking, stooping or bending.  He also complained that his left 
leg was completely numb circumferentially around the thigh and 
the lower extremities and also tingling and numbness throughout 
the leg.  The examiner noted that the Veteran walked without 
assistance but had a severely antalgic limp to the left side.  
The examiner also noted that the Veteran's stance was shorter 
involving the left lower extremity.  On physical examination, the 
examiner stated that the Veteran had normal range of motion of 
his lumbar back that is "somewhat limited secondary to his 
compliance, somewhat uncooperative on physical exam."  The 
examiner noted he had no tension signs in the lower extremities, 
reflexes were +2, motor function appeared subjectively limited 
due to effort.  The examiner reported that plantar flexion was 
3/5, and dorsiflexion was 3/5 on the left lower extremity, but 
that the Veteran walked with a relatively normal gait except for 
"slight limping, which leads one to believe that his motor 
function and plantar flexion is much stronger than 3/5."  In 
addition, the examiner noted that the Veteran subjectively 
reported feeling nothing in the left lower extremity.  Finally, 
the examiner noted that x-rays from February 2002 demonstrated 
mild evidence of degenerative disc disease at the L5-S1 region 
and an August 2001 CT of the lumbar spine showed a possible 
slight L5 disc protrusion.  In conclusion, the examiner stated 
that "clinically, the gentleman appears to be malingering with 
this lower back injury with his antalgic gait and effort that he 
is showing during his physical exam.  It is questionable 
findings.  X-rays appear relatively normal.  Normal clinical exam 
except for the sensory or subjective testing."  He wanted to 
obtain an MRI (magnetic resonance imaging) for further diagnostic 
study.  The MRI was performed and the examiner issued an addendum 
to his report stating that the MRI demonstrated mild degree of 
stenosis, L3-4 and 4-5 region and also protruding disc at the L5-
S1 with right paracentral component which appears to be 
encroaching somewhat on the S1 nerve roots, mainly on the right 
side.  The examiner stated that he stands behind his initial 
examination that the Veteran appears to be malingering with his 
antalgic gait and effort during examination as the clinical 
findings do not support findings of weakness of the left side.  

As previously discussed, based upon this examination alone, 
without discussion of the previous examinations, the RO issued a 
rating decision in April 2002 reducing the Veteran's disability 
rating for his service-connected lumbosacral strain to 20 percent 
effective July 1, 2002.  Although at first glance, the March 2002 
VA examination may appear full and complete, there are some 
inconsistencies and unclear references that put that into 
question.  First, the examiner initially stated the Veteran 
presented with a severe antalgic limp to the left, but then later 
in his report states that the limp is only slight.  In addition, 
the examiner's statement that dorsiflexion and plantar flexion 
were 3/5 is unclear as to whether the examiner is testing range 
of motion or muscle strength.  Furthermore, the examiner later 
refers that the Veteran's "slight limp" raises a question that 
he has more motor function and dorsiflexion than tested.  He then 
uses this to support his conclusion that the Veteran is 
malingering.  In addition, when the other evidence of record is 
reviewed, it reveals that the Veteran has had weakness and a leg 
length discrepancy of the right lower extremity; however, the 
examiner states it is the left lower extremity.  Finally, the 
examiner states that the Veteran has no limitation of motion of 
his lumbar spine, which is clearly inapposite to all of the 
previous VA examinations which noted limitation of motion.  
Although his statements and reasoning may be clear to the 
examiner, they are not as clear to the Board as a basis for a 
finding that the Veteran was malingering.  There was no attempt 
to clarify or explain away the discrepancies in this report, 
especially the significant discrepancies between this examiner's 
findings and those of the multiple examiners before him.  

These problems with the March 2002 VA examination raise the 
question of whether the examination was full and complete, 
especially when compared with the prior VA examinations upon 
which the 40 percent disability rating was granted and continued.  
Furthermore, there is nothing in the April 2002 rating decision 
that would explain why these items are not problematic to finding 
that the VA examination was full and complete.  

Thus, the Board finds that the record raises questions as to 
whether either the March 2001 or the March 2002 VA examinations 
are full and complete.  In addition, VA treatment records from 
January 1999 through April 2010 are of record.  These treatment 
records show the Veteran has been receiving treatment for chronic 
low back pain since prior to January 1999.  Since October 1999, 
the Veteran has been seen regularly in the Orthopedic Clinic for 
complaints relating to his low back disability (approximately 
every three months).  These treatment records show his low back 
disability has been productive of chronic low back pain with 
limitation of motion (flexion ranging from 40 to 60 degrees, 
extension ranging from 10 to 20 degrees).  These treatment 
records are consistent with the complaints and findings of the VA 
examinations, except for those in July 2000 and March 2002.  Most 
importantly, these treatment records demonstrate that the 
Veteran's low back disability has not changed significantly over 
the years except for episodes of periodic improvement or 
worsening.  The Board also notes that none of these treatment 
records indicate that his treating physicians thought the Veteran 
was malingering or exaggerating his symptoms.

Thus, when considering all the evidence relating to the Veteran's 
low back disability, the Board finds that it does not clearly 
reflect that there has been a material improvement of the 
Veteran's low back disability; nor does it make it reasonably 
certain that any improvement in the Veteran's low back disability 
will be maintained under the ordinary conditions of life.  This 
finding is further supported by the VA treatment records since 
2003 that show that exacerbations of the Veteran's low back pain 
appear to be directly related to his occupation (these treatment 
records show that he was working in security or as a police 
officer which required him to be standing and walking a lot).  
These treatment records also show there are other physical 
conditions exacerbating his low back pain including obesity, knee 
problems, and a leg length discrepancy with weakness in the right 
lower extremity, none of which appear to be acute problems or 
ones that would be resolved quickly. 

In conclusion, based upon a review of the full medical-industrial 
history, it is determined that the Veteran's service-connected 
lumbosacral strain has not undergone sustained material 
improvement.  Consequently, the Board finds that the 
preponderance of the evidence is against finding that the 
reduction to 20 percent for the Veteran's service-connected 
lumbosacral strain was proper and, therefore, reinstatement of 
the 40 percent disability rating for that disability is 
warranted.




ORDER

The April 2002 reduction of the rating for the Veteran's 
lumbosacral strain was improper, and the 40 percent disability 
rating is restored, effective July 1, 2002.





____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


